Case 1:20-cv-02988-SEB-MPB Document 23 Filed 08/13/21 Page 1 of 7 PageID #: 287




                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF INDIANA
                              INDIANAPOLIS DIVISION

 YASHIYAH MIKA'AL YASHAR'AL,                       )
                                                   )
                             Plaintiff,            )
                                                   )
                        v.                         )     No. 1:20-cv-02988-SEB-MPB
                                                   )
 CITY OF INDIANAPOLIS, et al.                      )
                                                   )
                             Defendants.           )
                                                   )
                                                   )
 ELDER ACHASHVEROSH ADNAH                          )
 AMMIYHUWD,                                        )
                                                   )
                             Intervenor.           )

                    ORDER DENYING MOTION TO INTERVENE

        Now before the Court is the Motion to Intervene [Dkt. 4], filed by proposed

 intervenor, Elder Achashverosh Adnah Ammiyhuwd. Mr. Ammiyhuwd maintains that he

 is entitled to intervene as of right, under Federal Rule of Civil Procedure 24(a), or,

 alternatively, that permissive intervention under Federal Rule of Civil Procedure 24(b), is

 appropriate. For the reasons detailed below, we DENY Mr. Ammiyhuwd's Motion to

 Intervene.

                                      Factual Background

        On November 13, 2020, Plaintiff Yashiya Mika'al Yashar'al filed this lawsuit

 against Defendants City of Indianapolis, Chief of the Indianapolis Metropolitan Police

 Department ("IMPD") Randal Taylor, Deputy Chief of Police Kendale Adams, IMPD

 Officers David Craig and Christopher Hester (collectively, "the City Defendants") and

                                               1
Case 1:20-cv-02988-SEB-MPB Document 23 Filed 08/13/21 Page 2 of 7 PageID #: 288




 Autoreturn, Autoreturn Chief Executive Officer John Wicker, and Autoreturn Vice-

 President Frank Mecklenburg (collectively, "the Corporate Defendants"), alleging that he

 was subjected to an unlawful stop under Terry v. Ohio, 392 U.S. 1 (1968), and had his

 "lawful biblical Israeliates automobile tag he received from [Mr. Ammiyhuwd], of the

 lawful and biblical tribe Judah/Tahada and the Second March To Exodus movement, to

 lawfully travel and express his lawful and rightful allegiance to his Most High God

 Ahayah Ashar Ahaya (I Am That I Am) Exodus 3:13-14 (KJV)" confiscated and his

 automobile towed to Autoreturn in Indianapolis. Compl. ¶ 3. Mr. Yashar'al alleges that

 Defendants' actions violated his right to freely travel as protected by the Commerce

 Clause of the United States Constitution as well as his rights guaranteed by the First,

 Fourth, and Fourteenth Amendments to the United States Constitution.

        Mr. Ammiyhuwd, a leader of the Israelite Second Exodus Movement

 ("S.M.T.E.M."), of which Mr. Yashar'al is a member, has moved to intervene in this

 action as a plaintiff in order to protect the right of all the S.M.T.E.M. members "to

 participate in the federally protected activity of traveling [in] intrastate and/or interstate

 commerce without being stopped and deprived of private property, taken without lawful

 reasonable suspicion and/or lawful probable cause justification while lawfully traveling

 without any legal commercial license, declaring their expressive association, allegiance

 and freedom of conscious to their nationality, their Most High G_d, Ahayah Ashar

 Ahayah (I Am That I Am)." Dkt. 5 at 1. He claims that his interests are not adequately

 represented in this litigation because Mr. Yashar'al has little or no legal schooling "in the



                                                2
Case 1:20-cv-02988-SEB-MPB Document 23 Filed 08/13/21 Page 3 of 7 PageID #: 289




 complexity of the lawful and legal protection of the Elder Ammiyhuwd of the

 S.M.T.E.M." Id. at 2.

                                      Intervention by Right

        Mr. Ammiyhuwd first contends that he is entitled to intervene as a plaintiff by

 right. For intervention by right, "(1) the application must be timely; (2) the applicant

 must have a direct and substantial interest in the subject matter of the litigation; (3) the

 applicant's interest must be impaired by disposition of the action without the applicant's

 involvement; and (4) the applicant's interest must not be represented adequately by one of

 the existing parties to the action." Keith v. Daley, 764 F.2d 1265, 1268 (7th Cir. 1985);

 see also FED. R. CIV. P. 24(a)(2).

        Here, Mr. Ammiyhuwd timely filed his motion to intervene and has shown that his

 interests and those of his movement's members could be impeded by an outcome in

 Defendants' favor. However, for the reasons detailed below, he has failed to show that he

 has a direct and significant legal interest in this litigation or that Mr. Yashar'al will not

 adequately represent any interest he may have. Accordingly, Mr. Ammiyhuwd is not

 entitled to intervene as of right.

        To satisfy the second requirement for intervention by right, "[a] proposed

 intervenor must demonstrate a direct, significant, and legally protectible interest in the

 question at issue in the lawsuit, and such interest must be unique to the proposed

 intervenor." Pavlock v. Holcomb, 337 F.R.D. 173, 180 (N.D. Ind. 2020) (citation

 omitted). Additionally, the interest "must be based on a right that belongs to the

 proposed intervenor rather than to an existing party in the suit." Id. (citation omitted). In

                                                3
Case 1:20-cv-02988-SEB-MPB Document 23 Filed 08/13/21 Page 4 of 7 PageID #: 290




 this lawsuit, Mr. Yashar'al alleges that his individual constitutional rights were violated in

 connection with what he claims was an unlawful search and seizure of his private

 property. Mr. Ammihyhuwd seeks to intervene as a plaintiff in this lawsuit in order to

 defend similar constitutional rights on behalf of himself and other S.M.T.E.M. members.

 However, we do not understand Mr. Ammihyhuwd to claim that he or any other

 S.M.T.E.M. member he allegedly represents has in fact been subject to a Terry stop or

 has had private property unlawfully seized. Mr. Ammihyhuwd's speculation about

 potentially being subject to possible future injury similar to Mr. Yashar'al's is insufficient

 to give him standing to intervene as a plaintiff in this litigation at this time.

        Moreover, with regard to the fourth requirement of intervention by right, "there is

 a rebuttable presumption of adequate representation" where, as here, "the proposed

 intervenor and a party have the same goal." Pavlock, 337 F.R.D. at 180 (citing Planned

 Parenthood of Wis., Inc. v. Kaul, 942 F.3d 793, 799 (7th Cir. 2019)). The interests Mr.

 Yashar'al seeks to personally vindicate in this lawsuit are the same interests Mr.

 Ammihyhuwd seeks to protect on behalf of himself and the other members of his

 movement and, as such, both Mr. Yashar'al and Mr. Ammihyhuwd desire the same legal

 outcome from the litigation. Mr. Ammihyhuwd does not argue otherwise. Mr.

 Ammihyhuwd's only explanation for why Mr. Yashar'al does not adequately represent his

 interests is that Mr. Yashar'al has no legal training and does not have the same level of

 expertise as Mr. Ammihyhuwd in litigating the issues that are at the heart of this

 litigation. However, "allegations of poor legal judgment or less-than-vigorous pursuit of

 particular strategies do not establish inadequate representation" for purposes of

                                                 4
Case 1:20-cv-02988-SEB-MPB Document 23 Filed 08/13/21 Page 5 of 7 PageID #: 291




 intervention by right. Koester v. Amergen Energy Co., No. 06-3124, 2008 WL 879459,

 at *5 (C.D. Ill. Mar. 28, 2008) (citing United States v. Bd. of Sch. Comm'rs of City of

 Indianapolis, Ind., 466 F.2d 573, 575 (7th Cir. 1972)). Thus, Mr. Ammihyhuwd has not

 shown that Mr. Yashar'al does not adequately represent his interests.

          For these reasons, we hold that Mr. Ammihyhuwd is not entitled to intervention by

 right.

                                   Permissive Intervention

          In the alternative, Mr. Ammiyhuwd argues that he is entitled to permissive

 intervention. Under Rule 24(b)(1)(B), an applicant may permissively intervene (1) when

 the applicant's claim or defense shares a common question of law or fact with the

 underlying claim; and (2) independent jurisdiction exists. Ligas ex rel. Foster v. Maram,

 478 F.3d 771, 775 (7th Cir. 2007). Permissive intervention is "wholly discretionary."

 Sokaogon Chippewa Cmty. v. Babbitt, 214 F.3d 941, 949 (7th Cir. 2000). In determining

 whether permissive intervention is appropriate, courts "must consider whether the

 intervention will unduly delay or prejudice the adjudication of the original parties' rights."

 FED. R. CIV. P. 24(b)(3). Courts may also consider the Rule 24(a) factors in a motion for

 permissive intervention, but those factors are not determinative. See Planned Parenthood

 of Wis., 942 F.3d at 804. Here, because we have found that the interests that Mr.

 Ammiyhuwd seeks to protect are being adequately represented by Mr. Yashar'al, coupled

 with the fact that permitting Mr. Ammiyhuwd to intervene would unnecessarily broaden

 the issues and complicate the adjudication of Mr. Yashar'al's lawsuit, particularly given



                                               5
Case 1:20-cv-02988-SEB-MPB Document 23 Filed 08/13/21 Page 6 of 7 PageID #: 292




 that, like Mr. Yashar'al, Mr. Ammiyhuwd would be proceeding pro se, we hold that

 permissive intervention is not appropriate here.

                                        Conclusion

        For the reasons detailed above, Mr. Ammiyhuwd's Motion to Intervene is

 DENIED.

        IT IS SO ORDERED.



                8/13/2021
 Date: ___________________________                   _______________________________
                                                     SARAH EVANS BARKER, JUDGE
                                                     United States District Court
                                                     Southern District of Indiana




                                              6
Case 1:20-cv-02988-SEB-MPB Document 23 Filed 08/13/21 Page 7 of 7 PageID #: 293




 Distribution:

 YASHIYAH MIKA'AL YASHAR'AL
 37 N. Denny Street
 Indianapolis, IN 46201

 ELDER ACHASHVEROSH ADNAH AMMIYHUWD
 37 North Denny Street
 Indianapolis, IN 46201

 Michael John Sullivan
 CITY LEGAL - INDIANAPOLIS
 michael.sullivan@indy.gov

 Alissa C. Wetzel
 BARNES & THORNBURG, LLP (Indianapolis)
 awetzel@btlaw.com




                                       7
